Citation Nr: 0923007	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  08-02 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a neck injury. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a bilateral shoulder injury.  

4.  Entitlement to service connection for residuals of a left 
leg injury. 

5.  Entitlement to service connection for a right leg 
condition, to include as secondary to a left leg injury. 

6.  Entitlement to service connection for a right hip 
condition, to include as secondary to a left leg injury.

7.  Entitlement to service connection for a back condition, 
to include as secondary to a left leg injury.  

8.  Entitlement to service connection for bipolar disorder, 
to include as secondary to a left leg injury. 

9.  Entitlement to service connection for attention-deficit 
hyperactivity disorder (ADHD), to include as secondary to a 
left leg injury.  


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to 
September 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from November 1995 and August 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  

The August 2006 rating decision shows the RO decided that new 
and material evidence had been associated with the claims 
file and therefore reopened the previously disallowed claims 
for service connection for residuals of a left knee injury, a 
neck condition and bilateral shoulder strain.  The RO denied 
the claims on the merits.  In Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was 
determined that the statutory scheme in 38 U.S.C.A. §§ 5108 
and 7104 (West 2002) establishes a legal duty for the Board 
to consider new and material issues regardless of the RO's 
actions.  The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the above three claims. 

In a January 2008 correspondence, the RO stated that the 
Veteran had requested a travel Board hearing.  The Board 
notes that in a form dated in February 2008, the Veteran 
indicated that he no longer wanted a hearing.  There is no 
outstanding hearing request.     

The Board further notes that The American Legion withdrew its 
services as the Veteran's representative in a notification 
received by the RO in January 2008.  The withdrawal complied 
with the requirements of 38 C.F.R. § 20.608(a) (2008).  

The issues of entitlement to service connection for residuals 
of a left leg injury, a right leg condition, a right hip 
condition, a back condition, bipolar disorder and ADHD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By unappealed decision dated in November 1995, the RO 
denied the Veteran's claim of entitlement to service 
connection for residuals of a left knee injury, residuals of 
a neck injury and residuals of a bilateral shoulder injury

2.  Evidence submitted subsequent to the November 1995 
decision does not raise a reasonable possibility of 
substantiating the claims.  


CONCLUSIONS OF LAW

1.  The November 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995).  

2.  The Veteran has not submitted new and material evidence 
that warrants reopening his claim of entitlement to service 
connection for residuals of a left knee injury.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

3.  The Veteran has not submitted new and material evidence 
that warrants reopening his claim of entitlement to service 
connection for residuals of a neck injury.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

4.  The Veteran has not submitted new and material evidence 
that warrants reopening his claim of entitlement to service 
connection for residuals of a bilateral shoulder injury.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO provided VCAA notice to the Veteran in 
correspondence dated in May 2006.  In that letter, the RO 
advised the Veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the Veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the Veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
Veteran and which portion VA would attempt to obtain on 
behalf of the Veteran.  

Specific to requests to reopen, the claimant must also be 
notified of the criteria for reopening a claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In this case, the May 2006 letter included the criteria for 
reopening a previously denied claim and information 
concerning why the claim was previously denied.  The Board 
finds that adequate Kent notice has been provided.

In the May 2006 notice, the RO also informed the Veteran that 
when service connection is granted, a disability rating and 
effective date of the award is assigned.  The RO explained 
how the disability rating and effective date are determined.  
The Board finds that in issuing this letter, the RO has 
satisfied the requirements of Dingess/Hartman.

The Board also finds that the RO has satisfied VA's duty to 
assist.  The RO attempted to obtain the Veteran's service 
treatment records.  In December 2007, VA issued a formal 
finding that the records were unavailable; they were 
destroyed by fire in 1973.  However, the Veteran's separation 
examination is of record.  In cases where the Veteran's 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt doctrine under 38 U.S.C. § 5107(b). 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO has 
obtained the Veteran's VA medical center (VAMC) treatment 
records and private records from Skaggs Community Health 
Center.  The Veteran received VA bones, joints and neck 
examinations in September 1995.  The Board notes that VA does 
not have a duty to obtain an opinion in new and material 
evidence cases.  The Veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal, and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.   

New and Material Evidence 

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a).  Material evidence means evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence on record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  If the evidence is new, but not material, the 
inquiry ends, and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record.  

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

Left knee, Neck and Bilateral Shoulders

The Veteran claims that he fell down a flight of stairs while 
serving on the General Maurice Rose Troop Ship in August of 
1954, injuring his left knee, neck and shoulders.  During his 
VA bones examination in September 1995, the Veteran reported 
that he did not receive formal treatment while aboard the 
ship and he was not hospitalized.  He stated that his left 
knee was swollen for several weeks but that he did well until 
he reinjured his knee three months later.  He stated that he 
was placed in a cast after the second injury.  During a 
September 1997 RO hearing, the Veteran claimed that he hurt 
all over immediately after the accident, but persistent pain 
began after a re-injury in 1987.  

The Veteran's original claims for service connection of 
residuals of left knee, neck and bilateral shoulder injuries 
were denied in a November 1995 rating decision.  Evidence on 
record at that time consisted of a separation examination 
report and VA bones, joints and neck examination reports.  
The Veteran's September 1956 separation examination report 
showed the spine, musculoskeletal system, upper extremities 
and lower extremities to be normal.  The VA neck examination 
resulted in a diagnosis of chronic cervical strain, with 
degenerative disc disease and degenerative joint disease of 
the cervical spine.  The Veteran was diagnosed with status 
post strain of the left knee during his VA bones examination 
and status post injury and chronic strain of both shoulders 
during his VA joints examination. Service connection was 
denied in November 1995 because there was no evidence of an 
injury to the Veteran's left knee, neck or shoulders during 
service.  

In a statement submitted in March 1996, the Veteran submitted 
a photograph of himself with a cast on his left leg during 
service.  It appears that the Veteran also presented a copy 
of this picture to the examiner conducting the September 1997 
RO hearing.  In an April 1996 statement of the case and a 
September 1997 supplemental statement of the case, the RO 
again denied service connection primarily because of the lack 
of disability noted on the Veteran's separation examination 
report.  

The Veteran filed a claim to reopen in March 2006.  Evidence 
submitted in connection with the claim to reopen included 
VAMC records, private records from Skaggs Community Health 
Center, and statements by the Veteran.    

Upon reviewing this evidence, the Board does not find any 
basis to reopen the Veteran's claims, as the newly submitted 
evidence is not material.  Some evidence newly submitted, 
such as the in-service photograph of the Veteran wearing a 
cast, is duplicative of the evidence previously of record.  
None of the newly submitted evidence pertains to service or 
to medical treatment during the years between service and the 
Veteran's original claim in 1992.  A VAMC treatment note from 
October 2003 shows the Veteran fell and injured his shoulders 
and neck; this evidence does not attribute any current 
condition to service.  None of the additionally submitted 
evidence relates to an unestablished fact necessary to 
substantiate the claim: namely, that the Veteran has current 
left knee, neck and bilateral shoulder disabilities that are 
related to an in-service injury.  38 C.F.R. § 3.156(a).       

In the absence of new and material evidence, the benefit of 
the doubt rule does not apply, and the petition to reopen the 
claims must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).










ORDER

New and material evidence having not been received, 
entitlement to service connection for residuals of a left 
knee injury is denied.  

New and material evidence having not been received, 
entitlement to service connection for residuals of a neck 
injury is denied. 

New and material evidence having not been received, 
entitlement to service connection for residuals of a 
bilateral shoulder injury is denied.  


REMAND

The Veteran filed his claim for service connection for 
residuals of a left leg injury, a right leg condition, a 
right hip condition, a back condition, bipolar disorder and 
ADHD in March 2006.  The RO did not provide a VA examination 
in connection with any of these claims.  The Board's duty to 
assist requires providing a medical examination or obtaining 
a medical opinion in certain circumstances.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The duty to provide a 
medical examination or obtain a medical opinion arises if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
that disability; establishes that the Veteran suffered an 
event, injury, or disease in service or that certain diseases 
manifested during an applicable presumptive period; and 
indicates that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service.  38 C.F.R. § 3.159(c)(4).  Whether the evidence 
indicates that the disability may be associated with the 
Veteran's service is a low threshold.  McLendon, 20 Vet. App. 
at 82.  

Here, the evidence shows that the requirements triggering the 
duty to provide an examination for the Veteran's above 
service connection claims have been met.  First, through no 
fault of his own, the Veteran's complete service treatment 
records could not be located.  The photograph of record 
showing the Veteran wearing a cast on his left leg indicates 
that the Veteran suffered some kind of injury in service.  

The Veteran has stated that he suffers from current left leg, 
right leg, right hip and back disabilities, along with 
bipolar disorder and ADHD.  He attributes all of the claimed 
disabilities to the residuals of a reported in-service injury 
to his left leg.  

The Board finds that because the threshold for determining 
whether the evidence indicates that the disability may be 
associated with the Veteran's service is a low one, the 
photograph and his lay statements satisfy this criterion.  
McLendon, 20 Vet. App. at 82-83.  Further, the lack of 
service treatment records triggers a heightened duty for the 
Board to explain its findings and conclusions.  At this time, 
the evidence of record does not contain sufficient competent 
medical evidence for the Board to do so.  Therefore, the 
Veteran should be provided with appropriate VA medical 
examinations. 


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded VA 
orthopedic and spine examinations to 
determine whether left leg, right leg, 
right hip and back disorders are present.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any left leg, 
right leg, right hip and back disorders 
found on examination are more likely than 
not (i.e., probably greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to the Veteran's military 
activity.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination. 

2.  The Veteran should be afforded a VA 
psychiatric examination to determine 
whether bipolar disorder and ADHD are 
present.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any bipolar disorder or ADHD found 
on examination is more likely than not 
(i.e., probably greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to the Veteran's military 
activity.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination.    

3.  Thereafter, the Veteran's claims of 
entitlement to service connection for left 
leg, right leg, right hip and back 
disorders, along with bipolar disorder and 
ADHD, should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


